Musgrave, Judge:
Plaintiffs in this action challenged the determination of the Department of Commerce that several Malaysian steel manu*807facturers did not receive countervailable benefits from certain tax abatements and allegedly accelerated depreciation rates made available to those companies by the Malaysian Government. In an opinion issued on March 29,1990, 733 F. Supp. 1514, this Court remanded the matter to the Department of Commerce for further proceedings consisting of a revision of the Department’s determination concerning the tax abate-ments and further investigation of the depreciation allowances.
The Department has subsequently submitted the results of its proceedings on remand in accordance with the order of the Court referred to above. The Court has been informed by counsel for the parties, including the defendant-intervenor, that none of the parties intends to contest the remand results or pursue this action further. Accordingly, the action is hereby dismissed.